                                 012ÿ45678ÿ95 ÿ64ÿÿ
      ÿ
       ÿ
                                             5678ÿ9:ÿ;<;=ÿ                            USDC SDNY
       ÿ                                                                              DOCUMENT
       >?@AÿCDEÿ                                                                      ELECTRONICALLY FILED
       FGHIÿJKLMGK8ÿFIÿNGGOPÿ                                                         DOC #:
                                                                                      DATE FILED: 7/6/2021
       QHRSLOÿTSUSLPÿVRPSKRWSÿ56OMLÿ
       QHRSLOÿTSUSLPÿXG6KSYG6PLÿ
       Z<<ÿ[LUK7ÿTSKLLS:ÿXG6KSKGG\ÿ=;Xÿ
       ]L^ÿ_GK`:ÿ]L^ÿ_GK`ÿ=<<<aÿ                                          MEMORANDUM ENDORSED
       ÿ
       ÿ
       ÿ ÿ bCAÿ ÿcd@e?fg@ÿhijeiklfÿmnÿoggfdpijÿDklpiqÿEd@q?jrsÿtjenÿfpÿ@gÿÿ
       ÿ ÿ ÿ VGW`LSuÿ=u;=vWwv<;9x=vJFNÿ
       ÿ
       VLUKÿ56OMLÿNGGOP:ÿÿÿ
       ÿ [7URHSRyyÿKLPzLWSy6778ÿKL{6LPSPÿUHÿUO|G6KH\LHSÿGyÿSYLÿRHRSRU7ÿWGHyLKLHWLÿW6KKLHS78ÿ
       PWYLO67LOÿyGKÿ5678ÿx:ÿ;<;=ÿUSÿ}u<<z\IÿVLyLHOUHSPÿ^LKLÿPLKwLOÿSYKG6MYÿSYLÿPLWKLSUK8ÿGyÿPSUSLÿGHÿ
       ~zKR7ÿ;<:ÿ;<;=IÿGÿOUSL:ÿVLyLHOUHSPÿYUwLÿHGSÿWGHSUWSLOÿ[7URHSRyy:ÿUzzLUKLO:ÿUHP^LKLOÿGKÿ
       GSYLK^RPLÿ\GwLOÿRHÿSYLÿUGwLÿKLyLKLHWLOÿ\USSLKIÿYLKLyGKL:ÿ[7URHSRyyÿKLPzLWSy6778ÿKL{6LPSPÿUÿ
       SYRKS8ÿ}<ÿOU8ÿUO|G6KH\LHSÿGyÿSYLÿRHRSRU7ÿWGHyLKLHWLÿSGÿ\U`Lÿy6KSYLKÿUSSL\zSPÿSGÿWGHSUWSÿ
       VLyLHOUHSPÿGKÿ\GwLÿyGKÿOLyU67SIÿYRPÿRPÿSYLÿyRKPSÿKL{6LPSÿGyÿRSPÿ̀RHOIÿÿÿÿÿÿÿÿ
       ÿ NLÿSYUH`ÿ8G6ÿUHOÿSYLÿXG6KSÿyGKÿRSPÿSR\LÿUHOÿWGHPROLKUSRGHÿGHÿSYRPÿ\USSLKIÿ
       ÿ
       ÿ granted. The conference set for July 8, 2021 is adjourned
Application
       ÿ 6, 2021 at 4:30 p.m.
to August
       ÿ
       ÿ of Court
The Clerk          ÿ is directed
                         ÿ ÿto terminate
                                     ÿ theÿÿÿmotion
                                                ÿÿÿÿÿÿÿpending
                                                             ÿ at LPzLWSy6778ÿT6\RSSLO:ÿÿ
       ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿ ÿ ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿÿÿÿYLÿUK`PÿU^ÿRK\:ÿ[IXIÿ
Dkt. No. 11.

       ÿ
SO ORDERED.
                      _____________________________________
Dated: July 6, 2021         GREGORY H. WOODS
      ÿ      ÿ
New York, New York    ÿ    ÿUnited States
                                   ÿ District
                                          ÿ Judge
                                              ÿ 8uÿ                                   ÿ
      ÿ      ÿ        ÿ    ÿ ÿÿÿ ÿ ÿÿÿÿÿÿÿÿÿÿÿÿÿÿ ÿÿÿKUO78ÿJIÿUK`Pÿ
      ÿ
      ÿ



                           ÿ ÿÿ8ÿ8ÿÿÿ !ÿÿ !ÿ"ÿ
                      0#ÿ$%%&ÿ''ÿ(ÿ''ÿ#ÿ$%%&ÿ"%'ÿ(ÿ)%*ÿ+,-./,!01,233/ÿ
                                           /,!01,233/ÿ
